This is an appeal from a judgment of the Juvenile Court of Allen County finding the *Page 684 
appellant guilty of encouraging the delinquency of a female child under the age of eighteen years.
The only question presented by this appeal is whether there is evidence that the act charged took place in Allen County. We have examined the record with care and find no direct evidence as to where the act took place, or any evidence from which it could be reasonably inferred that it took place in Allen County.
Judgment reversed with instructions to sustain appellant's motion for a new trial and for further proceedings consistent with this opinion.
NOTE. — Reported in 46 N.E.2d 246.